Citation Nr: 0527755	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1945 until March 
1946, October 1946 until May 1948 and from December 1950 
until March 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in October 2003.  
At that time, the issue was whether new and material evidence 
had been presented to reopen a claim of entitlement to 
service connection for bilateral pes planus.  At that time, 
new and material evidence was found to have been submitted, 
and the veteran's request to reopen his claim was granted.  
The Board ordered a remand to accomplish additional 
development prior to adjudicating the merits of the claim.  


FINDINGS OF FACT

1.  Third degree bilateral pes planus was initially 
demonstrated on examination in December 1950 for entrance to 
the veteran's final tour of active duty.

2.  The service medical records for the veteran's final tour 
of active duty from December 1950 to March 1952 do not show a 
chronic increase in the severity of the veteran's third 
degree bilateral pes planus beyond the natural progression of 
the disability.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2002 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also included in the 
claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his claim, to include testimony 
provided at an April 2003 videoconference hearing before the 
undersigned, are associated with the claims file.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111.  For a preexisting 
injury or disease to have been aggravated by active military, 
naval or air service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

Discussion

The veteran is claiming entitlement to service connection for 
bilateral pes planus.  As previously noted, the initial 
inquiry for consideration is whether the veteran has a 
current diasability.  Here, the record contains diagnoses of 
pes planus from 1950 to 1952.  As post-service outpatient 
treatment records continue to reflect complaints of foot 
pain, and as no competent evidence refutes a finding of pes 
planus, it is found that a current disability exists.  The 
Board notes that in reaching this conclusion, the benefit of 
the doubt doctrine has been applied as appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   Therefore, the first element of a service 
connection claim has been satisfied here.  However, the 
remaining criteria have not been met, as will be discussed 
below.  

The next question for consideration is whether the evidence 
reveals that pes planus was incurred in or aggravated by 
active duty.  It is useful to point out that the veteran had 
three tours of military duty.  Upon his initial enlistment in 
November 1945, physical examination of the feet was normal.  
The service medical records during that first tour of duty, 
lasting until March 1946, fail to indicate any complaints or 
treatment regarding the feet.  Similarly, the veteran's 
entrance examination in October 1947, at the start of his 
second tour of active service, showed normal findings.  There 
were no complaints or treatment relative to the feet during 
that period of service, which ended with an unremarkable 
separation examination in May 1948.

Based on the foregoing, the veteran is entitled to a 
presumption of soundness on entrance into service with 
respect to his first and second tours of duty.  Moreover, 
while the veteran testified at his April 2003 videoconference 
hearing that his feet bothered him prior to any of his 
military service, such does not constitute clear and 
unmistakable evidence to rebut the presumption.

The veteran's third and final tour of active service was from 
December 1950 to March 1952.  Upon entrance in December 1950, 
a physical examination demonstrated a diagnosis of third 
degree bilateral pes planus, which was asymptomatic.  A 
report of medical history completed at that time is unclear 
as to whether the veteran had foot complaints.  Treatment 
records during that third period of service reveal further 
diagnoses of bilateral flatfoot in March 1951 and April 1951.  
A June 1951 report indicated chronic foot trouble since he 
was on active duty.  He was treated by changing the fit of 
his shoes, though that offered no relief.  It was noted that 
the veteran refused to wear arch supports.  That June 1951 
report also noted that there was no organic pathology evident 
on x-rays.  Two competent surgeons found no evidence of 
disease.  The impression was normal feet.  A subsequent 
August 1951 record listed a diagnosed of bilateral flatfoot.  
Next, a medical board examination in January 1952 noted a 
moderate degree of pes planus.  His pronation was minimal and 
his foot posture was adequate.  All movement of the foot and 
ankle were within normal limits.  Finally, a March 1952 
separation examination noted a diagnosis of third degree pes 
planus.  The veteran was noted to be vigorous and healthy.

Based on the above evidence, the veteran is not entitled to 
the presumption of soundness with respect to his third tour 
of active service.  Indeed, such presumption is inapplicable 
as to any defects noted at the time of examination for entry 
into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
Here, third degree pes planus was clearly noted at the time 
of the veteran's December 1950 enlistment examination.  

In order for the veteran's preexisting bilateral pes planus 
to become service-connected, the evidence must demonstrate 
that such disability was aggravated during active duty.  
Specifically, the evidence must show that the veteran's 
bilateral pes planus increased in disability, beyond the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  As will be discussed below, aggravation 
is not established in the present case.

The veteran's pes planus was deemed to be asymptomatic upon 
enlistment examination in December 1950.  Subsequent records 
during that tour of duty reflect complaints of foot pain.  
Indeed, as explained in a January 1952 Clinical Brief, the 
veteran was admitted to the Air Force Hospital at Carswell 
due to foot pain in March 1951.  He was readmitted with 
similar complaints later that month and was again treated 
there in April 1951.  The 1952 Clinical Brief went on to 
state that the veteran frequently reported to sick call 
regarding his foot pain.  

The veteran's April 2003 videoconference hearing testimony 
also discussed his in-service treatment for pes planus.  He 
stated that, while at Carswell Air Force Base, his feet were 
manipulated and placed in casts.  (Transcript "T," at 3.)  
He added that he was not able to stay on his feet for very 
long during service due to foot pain.  (T. at 6.)   
Additionally, he reported that he was issued special shoes 
while in his final tour of duty.  (T. at 16.)

On initial review, the above facts suggest that there were 
only acute exacerbations of symptoms of the preexisting third 
degree bilateral pes planus during the veteran's final tour 
of military service.  In this regard, it is noted that a 
January 1952 Clinical Brief noted that no pathology of the 
feet was detected during the veteran's hospital care in 1951.  
Indeed, the veteran's treatment regime involved exercises and 
the use of arch supports.  However, there was neither 
improvement or aggravation of his condition.  Moreover, and 
very significantly, a January 1952 examination performed by 
the Physical Evaluation Board noted that the veteran's pes 
planus was productive of only minimal pronation.  
Additionally, his foot posture was adequate and all movements 
of the foot and ankle were within normal limits.  

From the above evidence it must be concluded that, even 
though the veteran
had frequent complaints and treatment for bilateral foot pain 
during his third tour of military duty, his  pes planus went 
essentially unchanged in degree from the start of his final 
enlistment in December 1950 to his discharge in March 1952.  
As such, aggravation has not been shown.  Moreover, no 
competent evidence in the record opines that the veteran's 
preexisting pes planus was aggravated in service.  To the 
contrary, a May 2004 VA opinion reached the opposite 
conclusion.  As such opinion was offered following a review 
of the claims folder, it is found to be highly probative.  
Moreover, no other competent evidence refutes that opinion.  

In conclusion, the veteran's bilateral pes planus preexisted 
his final tour of active duty and was not aggravated by such 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for pes planus is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


